Citation Nr: 1204360	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Teresa L. Campbell, Agent


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from April 1947 to April 1950 in the U.S. Navy and from January 1952 to November 1974 in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined that new and material evidence sufficient to reopen a claim of service connection for cause of death had not been submitted.  

On her May 2010 substantive appeal, submitted VA Form 9, the appellant indicated that she wanted a hearing before a Veterans Law Judge conducted via video conference.  In a subsequent statement, also submitted VA Form 9, the appellant stated that she, instead, wanted a Board hearing conducted at the Central Office in Washington, DC.  The appellant was scheduled a Central Office hearing in July 2011 and notice of the hearing was sent to her address of record and her representative.  However, the appellant did not appear for the scheduled hearing and has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  


FINDINGS OF FACT

1.  In an October 1983 rating decision, the RO denied entitlement to service connection for cause of the Veteran's death.  The appellant did not appeal the RO's determination and, thus, it became final.  

2.  Since the October 1983 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death, that is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has not been received.  


CONCLUSIONS OF LAW

1.  The October 1983 rating decisions denying service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received with respect to the claim of service connection for cause of the Veteran's death, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

Specific to requests to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the notice letter provided to the appellant in August 2009 included the criteria for reopening a previously denied claim, the criteria for establishing a DIC and cause of death claim, and the reasons why her DIC and cause of death claims were previously denied.  The August 2009 letter also informed the appellant of her and VA's respective responsibilities in obtaining such evidence and information, as well as the information and evidence necessary to establish a disability rating and an effective date.  

While the August 2009 letter was sent following the initial unfavorable AOJ decision issued in December 2008, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Indeed, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  The Board also notes that the AOJ readjudicated the case by way of a statement of the case issued in March 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the appellant and the record have been obtained and considered.  The appellant has not identified any additional, outstanding records that she wishes to be considered in his appeal.  

Additionally, the RO obtained a VA medical opinion in February 2010 in conjunction with this appeal, and there is no allegation or indication that the medical opinion is inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Analysis

The appellant is seeking to reopen a claim of service connection for cause of the Veteran's death.  

By way of procedural background, the Board notes that the official certificate of death reflects that the Veteran died in August 1983 as a result of cardiopulmonary arrest.  At the time of his death, service connection had been established for diabetes mellitus with retinopathy, bilateral pes planus, mild mixed hemorrhoids, and amputation of the distal phalanx, left ring finger.  

In August 1983, the appellant sought entitlement to dependency and indemnity compensation (DIC) benefits, including entitlement to service connection for cause of the Veteran's death.  In evaluating the appellant's claim, the RO considered the Veteran's service treatment and personnel records, which included a July 1974 clinical record generated during treatment of the Veteran's diabetes mellitus but noted that examination of the heart revealed a "faint PMI that was normally located," with no cardiovascular or respiratory symptoms.  The RO also considered an August 1980 medical statement from Major J.L., which states that the Veteran received treatment for diabetes mellitus, peripheral vascular disease, and congestive cardiomyopathy.  However, the RO determined that service connection for cause of death was not warranted as there was no evidence that the cause of the Veteran's death was due to a service-connected disability.  See October 1983 rating decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revered on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.101(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2011).  

The appellant was notified of the RO's decision and her appellate rights in October 1983, but no further communication regarding her DIC claim was received until November 2008, when VA received her application to reopen her DIC claim.  Therefore, the October 1983 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed Board decision or an unappelaed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made; however, the changes only apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45, 620 (August 29, 2001).  As the appellant filed her claim to reopen the claim of service connection for cause of the Veteran's death in November 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Since the final October 1983 rating decision, the appellant has submitted copies of the Veteran's service treatment and personnel records, a copy of the August 1980 medical statement from Major J.L., and medical records documenting treatment the appellant received in 2008.  

The appellant has also submitted a statement in support of her claim which assert that the medical evidence shows that the cause of the Veteran's death was caused by or a direct result of the progressive effects of diabetes mellitus.  See July 2009 Notice of Disagreement.

Also received into the record is a February 2010 VA opinion which states that it is less likely as not that the Veteran's service-connected diabetes mellitus caused his heart condition.  

The Board finds that the service treatment and personnel records, as well as the August 1980 medical statement from Major J.L., are not new because they were previously considered by the RO at the time of the last final rating decision.  

While the appellant's treatment records, lay statements, and the February 2010 VA opinion are new, in that they were not associated with the record at the time of the last final rating decision in October 1983, the Board finds that this evidence is not material because it does not raise a reasonable possibility of substantiating the appellant's claim.  Indeed, this evidence does not suggest that a service-connected disability was either the principal cause or contributory cause of death.  In addition, the Board concludes that the appellant's treatment records are not relevant to the issue of whether the Veteran's death was caused by a service-connected disability.  In addition, while the appellant has stated that the cause of the Veteran's death, i.e., cardiopulmonary arrest, was caused by or is the result of his service-connected effects of his diabetes mellitus, her lay statement is not considered competent.  

In this regard, lay witnesses are competent to provide statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Nevertheless, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.   Indeed, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, the Board finds that the question regarding the potential relationship between the cause of the Veteran's death and his service-connected diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (while single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain). 

Therefore, while the appellant is competent to describe symptoms or facts that she has observed, the Board finds her conclusory statements regarding the etiology of the Veteran's death to be of less probative value, as she is not competent to opine on such complex medical questions.  

By contrast, however, the evidentiary record contains a competent medical opinion which states that it is less likely as not that the Veteran's diabetes mellitus caused his heart condition.  Indeed, in February 2010, a VA physician reviewed the entire claims file and noted the Veteran's medical history, including specifically, the July 1974 service record which contained no documentation of cardiovascular disease and also noted that the Veteran was obese and smoked one to one and a half packs of cigarettes a day.  The VA physician also considered the August 1980 medical statement from Major J.L. which reported treatment for disabilities including congestive cardiomyopathy; however, the VA physician noted that there was no documentation as to the cause of the Veteran's congestive cardiomyopathy.  

After reviewing the claims file, the VA physician determined that there was no other available information to suggest that the cause of the Veteran's death was related to or secondary to his service-connected diabetes mellitus, also noting that medical literature has information to indicate that diabetes is a risk factor for coronary artery disease but not a cause of coronary artery disease.  Instead, the VA physician stated that the Veteran's cardiopulmonary cause of death is most likely from his obesity and cigarette smoking.  

The Board considers the February 2010 VA opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current cause of death is related to his military service, particularly given that the examiner reviewed the claims file and provided an opinion that is based on all relevant facts and his medical expertise and is supported by the evidence of record.  This competent, credible, and probative medical opinion is evidence against any assertion that the Veteran's cause of death is related to his service-connected disability and, thus, does not raise a reasonable possibility of substantiating the appellant's claim.  In this context, the Court has held that evidence which is unfavorable to the claimant's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Therefore, the Board finds that there is no new lay or medical evidence of record that shows a service-connected disability was either the principal cause or contributory cause of the Veteran's death.  Therefore, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for cause of the Veteran's.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  



	(CONTINUED ON NEXT PAGE)


Having found that the evidence is not new and material, the Board concludes that no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the claim of service connection for cause of the Veteran's death is not reopened, and the appeal is accordingly denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


